Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150936                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150936
                                                                   COA: 317206
                                                                   Kent CC: 12-009542-FH
  CHRISTOPHER LEE JOHNSON,
           Defendant-Appellant.

  _________________________________________/


          On order of the Court, the application for leave to appeal the January 15, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  discussing the admissibility of prior act evidence under MRE 404(b)(1) and the
  prosecution’s alleged failure to comply with MRE 404(b)(2). We agree with the Court of
  Appeals, however, that to the extent there was any plain error in the admission of this
  challenged evidence under MRE 404(b), it did not require reversal because the other
  evidence of the defendant’s guilt was overwhelming. See People v Carines, 460 Mich.
750, 763-764 (1999). In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2015
           a0609
                                                                              Clerk